Citation Nr: 0400085	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-07 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation from an 
original grant of service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2002 in which the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted service connection for 
asbestosis and assigned a noncompensable (zero percent) 
rating therefor.  The veteran indicated timely disagreement 
with that rating, and this appeal ensued.


FINDING OF FACT

Asbestosis has been manifested primarily by Forced Vital 
Capacity (FVC) of 98 percent of the predicted value and a 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 102 percent of the 
predicted value.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for asbestosis are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§ 4.31, 
Part 4, Diagnostic Code 6833 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); see 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  There is no issue in this case 
as to providing an appropriate application form, or as to 
completeness of the application.  The veteran has been 
advised of the applicable laws and regulations, and of the 
evidence needed to substantiate his case, by the Statement of 
the Case furnished him in the course of his appeal.  In 
addition, the RO has advised him, by letter, that he was to 
notify VA of any evidence he wanted VA to consider, the 
information he needed to furnish so that VA could seek those 
records, and the steps VA would undertake to obtain any such 
evidence.  The Board accordingly finds that he has been 
apprised as to what evidence was needed to establish 
entitlement to the benefits sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002).  This duty has been satisfied.  In 
particular, it is noted that records of any and all relevant 
treatment cited by the veteran have been sought by VA, and 
that he has been accorded a VA examination.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction

Finally, with regard to the requirements set forth by the 
United States Court of Appeals for the Federal Circuit with 
regard to the time period for the submittal of evidence by a 
claimant (see Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003)), the Board 
notes that, notwithstanding any violation by VA of those 
requirements, VA may make a decision on a claim before the 
expiration of that time period.  See Veterans Benefits Act of 
2003, P.L. 108-183, § 701, 117 Stat. 2651, (Dec. 16, 2003).

Increased Rating for Asbestosis

Service connection for a disability characterized as 
asbestosis was granted by the Pittsburgh RO in April 2002, 
following review of the veteran's medical records, to include 
the report of a VA examination indicating that his current 
pulmonary disability was the product of inservice asbestos 
exposure.  A noncompensable evaluation was assigned effective 
October 18, 2001, the date of receipt of claim.  The veteran 
thereafter indicated timely disagreement with the assignment 
of that rating, contending, in essence, that his disability 
was of such severity as to warrant a compensable evaluation.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Under 38 C.F.R. § 4.31 (2003), it is provided that where the 
schedule does not provide a no percent evaluation for a 
Diagnostic Code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

The RO has assigned a non-compensable rating under Diagnostic 
Code 6833.  Diagnostic Code 6833 provides for the evaluation 
of asbestosis.  Under this criteria, a compensable evaluation 
(in this instance, a 10 percent rating) would be appropriate 
for Forced Vital Capacity (FVC) of 75-80 percent predicted, 
or Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66-80 percent predicted.

It must be noted that the veteran's claim for an increased 
evaluation for asbestosis arises from the RO's grant of 
service connection for that disability; as such, the question 
of "staged" ratings for any period since October 18, 2001 
(the date established as the effective date for the award of 
service connection) is for consideration.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The medical evidence does not demonstrate that a compensable 
evaluation is warranted.  The evidence consists of the report 
of a VA respiratory examination conducted in March 2002, 
indicating FVC that was 98 percent of predicted value, and 
DLCO (SB) that was 102 percent of predicted value.  These 
percentages are greater than those that would warrant the 
assignment of a compensable rating under Diagnostic Code 
6833.  Under 38 C.F.R. § 4.31, a noncompensable evaluation is 
appropriate.  In addition, this report shows that, on 
examination, the veteran's lungs were clear to auscultation, 
and were without crackles, wheezes or rhonchi; respirations 
were easy on room air without use of accessory muscles.  

The Board acknowledges that a private medical record, dated 
in July 2001, shows that pulmonary function testing revealed 
impairment more severe than that exhibited by the veteran in 
March 2002.  However, the March 2002 VA examination is the 
only examination conduced after the veteran filed his claim 
and is the most current medical report of record.  In brief, 
the preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for his service-connected 
asbestosis.  In addition, since the evidence is not in 
equipoise, application of benefit of the doubt provisions on 
the veteran's behalf is not warranted; see 38 C.F.R. § 4.3 
(2003).  The non-compensable rating is the highest rating 
warranted during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999).  


ORDER

An increased (compensable) evaluation from an original grant 
of service connection for asbestosis is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



